DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/09/2022.
Applicant’s election without traverse of Group I (claims 1-16 and 21-24) in the reply filed on 06/09/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-3, 5-8, 15-16, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (PG Pub 2019/0385989; hereinafter Yu).

    PNG
    media_image1.png
    429
    682
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 2b provided above, Yu teaches a wiring structure 20 (para [0014-0026]), comprising: 
a substrate structure (annotated “substrate” in Fig. 2b above); 
a redistribution structure (annotated “RDL” in Fig. 2b above) including at least one dielectric layer 112’, wherein the at least one dielectric layer defines at least one through hole (occupied with 108) extending through the dielectric layer (see Fig. 2b); 
an adhesive layer (annotated “adhesive” in Fig. 2b above) disposed between the redistribution structure and the substrate structure (see Fig. 2b) and bonding the redistribution structure and the substrate structure together (see Fig. 2b); and 
at least one conductive pillar (105b,107,108, 114b) extending through the redistribution structure and the adhesive layer and electrically connected 270 to the substrate structure (see Fig. 2b), wherein a portion of the at least one conductive pillar 107,108 is disposed in the through hole of the at least one dielectric layer (see Fig. 2b).
Regarding claims 2, 3, 5 and 6 refer to the Examiner’s mark-up of Fig. 2b provided above, Yu teaches 
(regarding claim 2) the at least one conductive pillar (105b,107,108, 114b) includes a first pillar portion 107,108,114b) extending through the redistribution structure and a second pillar portion 105b extending through the adhesive layer and in contact with the first pillar portion (see Fig. 2b); 
(regarding claim 3) wherein a height (annotated “H2” in Fig. 2b above) of the second pillar portion 105b is less than a height (annotated “H1” in Fig. 2b above) of the first pillar portion 107,108 (see Fig. 2b);
(regarding claim 5) wherein a peripheral surface (top surface) of the second pillar portion 105b and a peripheral surface (top surface) of the first pillar portion 107,108 are a discontinuous surface (see Fig.2 b).
(regarding claim 6) wherein the second pillar portion 105b tapers (reduces in thickness towards the upper end) upward from a bottom surface of the adhesive layer 105 (see Fig. 2b).
Regarding claims 7-8, refer to the Examiner’s mark-up of Fig. 2b provided above, Yu teaches
(regarding claim 7) the first pillar portion 107,108 has a first end surface (bottom surface of 107) contacting the second pillar portion 105b (indirectly) and a second end surface (bottom surface of 108) opposite to the first end surface (see Fig. 2b), the redistribution structure (annotated “RDL” in Fig. 2b above) has a first surface (top surface) and a second surface (bottom surface) opposite to the first surface (see Fig. 2b), and the first end surface of the first pillar portion is non-coplanar with the first surface of the redistribution structure (annotated “RDL” in Fig. 2b above)(see Fig. 2b);
(regarding claim 8) wherein the first end surface (bottom surface of 107) of the first pillar portion 107,108 is recessed from the first surface (top surface) of the redistribution structure (annotated “RDL” in Fig. 2b above)(see Fig. 2b).
Regarding claim 15, refer to the Examiner’s mark-up of Fig. 2b provided above, Yu teaches
the at least one dielectric layer 112’ of the redistribution structure (annotated “RDL” in Fig. 2b above) includes a plurality of dielectric layers (para [0021]), and the at least one conductive pillar (105b,107,108, 114b) extends through a bottommost dielectric layer of the dielectric layers of the redistribution structure (see Fig. 2b).
Regarding claim 16, refer to the Examiner’s mark-up of Fig. 2b provided above, Yu teaches a bonding surface 270 is between the at least one conductive pillar (105b,107,108, 114b) and the substrate structure (annotated “substrate” in Fig. 2b).
Regarding claim 21, refer to the Examiner’s mark-up of Fig. 2b provided above, Yu teaches a width of the second pillar portion 105b (middle portion) is less than a width of the first pillar portion (middle portion of 108b).
Regarding claim 23, refer to the Examiner’s mark-up of Fig. 2b provided above, Yu teaches the redistribution structure (annotated “RDL” in Fig. 2b) includes a plurality of inner conductive vias (108 closest to 110 and 111), and the plurality of inner conductive vias taper upward (see Fig. 2b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 4, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (PG Pub 2019/0385989; hereinafter Yu), as applied to claim 2 above.
Regarding claim 4, refer to the Examiner’s mark-up of Fig. 2b provided above, Yu teaches the first pillar portion  (105b,107,108, 114b) has a first end surface (top of 107) contacting the second pillar portion 105b and a second end surface (bottom of 108) opposite to the first end surface (see Fig. 2b), wherein the first pillar portion tapers downward (reduces in thickness) from the first end surface (top) toward the second end surface (bottom), he does not teach the shape of the first pillar portion “tapers upward” from the first end surface toward the second end surface.
However, one of ordinary skill in the art would have found it obvious to change the shape of the first pillar (ex. to change in thickness in either direction) to better fit in the intended overall package and connect with adjoining electrical contacts. 
Furthermore, according to MPEP § 2144(IV), where the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below.” See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). 
Regarding claim 22, refer to the Examiner’s mark-up of Fig. 2b provided above, Yu teaches the second pillar portion 105b tapers away from the substrate structure (see Fig. 2b), he does not explicitly teach the second pillar portion taper “towards the substrate structure.”
However, one of ordinary skill in the art would have found it obvious to change the shape of the second pillar portion (ex. to change in thickness in either direction) to better fit in the intended overall package and connect with adjoining electrical contacts. 
Furthermore, according to MPEP § 2144(IV), where the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below.” See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). 
Regarding claim 24, refer to the Examiner’s mark-up of Fig. 2b provided above, Yu teaches
a thickness of one of the plurality of inner conductive vias (108 closest to 110 and 111) adjacent to the substrate structure (annotated “substrate” in Fig. 2b), he does not teach a thickness of one of the plurality of inner conductive vias is less than a thickness of another one of the plurality of inner conductive vias away from the substrate structure.
However, one of ordinary skill in the art would have found it obvious to change the shape of the second pillar portion (ex. to change in thickness of the plurality of inner conductive vias) to better fit in the intended overall package and connect with adjoining electrical contacts. 
Furthermore, according to MPEP § 2144(IV), where the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below.” See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). 

3.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (PG Pub 2019/0385989; hereinafter Yu), as applied to claim 1 above, and further in view of Lee et al. (PG Pub 2016/0211206; hereinafter Lee).
Regarding claim 9, refer to the Examiner’s mark-up of Fig. 2b provided above, Yu teaches a width of the at least one conductive pillar (105b,107,108, 114b), he does not teach the width of the one conductive pillar “is less than about 50 µm”.
In the same field of endeavor, Lee teaches a multilayer structure for a semiconductor device (title) comprising: a pillar (para [0198]); wherein a width of the pillar is 50 microns or less (para [0198]; a width of the pillar is 50 microns or less.”).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the width of the pillar be 50 microns or less. As taught by Lee, for the purpose of choosing a suitable width per package design.

	
Prior Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Chen (PG Pub 2020/0411445) taches a semiconductor package.	

Allowable Subject Matter
5.	Claims 10-13 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 10 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 10 is fully incorporated into the base claim 1.  
Claim 10 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 10, the at least one dielectric layer of the redistribution structure includes a first dielectric layer and at least one second dielectric layer disposed adjacent to the first dielectric layer, the first dielectric layer defines at least one first opening extending through the first dielectric layer, a portion of the second dielectric layer fills the first opening of the first dielectric layer, and the at least one conductive pillar extends through the filled portion of the second dielectric layer in the first opening.
Claims 11-13 would be allowable, because they depend on allowable claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895